     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 1 of 6 PageID #: 1



1

2
                          UNITED STATES DISTRICT COURT
3                     FOR THE SOUTHERN DISTRICT OF INDIANA
4
                                            ) Case No.: 1:19-cv-4884
5    LINDA GUDE,                            )
                                            )
6                Plaintiff,                 )
7
           v.                               )
                                            )
8    CAR NOW ACCEPTANCE                     ) JURY TRIAL DEMANDED
     CORPORATION d/b/a CNAC,                )
9
                                            )
10                    Defendant.            )
11
                                      COMPLAINT
12

13         LINDA GUDE (“Plaintiff”), by and through her attorneys, KIMMEL &

14   SILVERMAN, P.C., alleges the following against CAR NOW ACCEPTANCE
15
     CORPORATION D/B/A CNAC (“DEFENDANT”):
16

17                                  INTRODUCTION
18
           1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
19
     Act, 47 U.S.C. §227.
20

21                            JURISDICTION AND VENUE
22
           2.    This Court’s jurisdiction arises under 28 U.S.C. § 1331, which grants
23
     this Court original jurisdiction of all civil actions arising under the laws of the
24

25
     United States.

26

27                                          -1-

28
                                    PLAINTIFF’S COMPLAINT
     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 2 of 6 PageID #: 2



1          3.     Jurisdiction of this Court arises under 28 U.S.C. § 1331. See Mims v.
2
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
3
           4.     Defendant regularly conducts business in the State of Indiana, thus,
4

5    personal jurisdiction is established.

6          5.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (2).
7
                                             PARTIES
8
           6.     Plaintiff is a natural person residing in Indianapolis, Indiana 46229.
9

10         7.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
11         8.     Defendant is a corporation with its principal place of business located
12
     at 12802 Hamilton Xing Boulevard, Carmel, Indiana 46032.
13

14
           9.     Defendant is a “person” as that term is defined by 47 U.S.C.

15   §153(39).
16
           10.    Defendant acted through its agents, employees, officers, members,
17
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
18

19
     representatives, and insurers.

20                              FACTUAL ALLEGATIONS
21
           11.    Plaintiff has a cellular telephone number.
22
           12.    Plaintiff has only used this number as a cellular telephone number.
23

24

25

26

27                                             -2-

28
                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 3 of 6 PageID #: 3



1          13.      Defendant placed repeated harassing telephone calls to Plaintiff on her
2
     cellular telephone number regarding an alleged debt that was incurred primarily for
3
     personal, family or household purposes.
4

5          14.      During this time, Defendant called Plaintiff on her cellular telephone

6    utilizing an automatic telephone dialing system and/or pre-recorded voice or
7
     message.
8
           15.      Plaintiff knew that Defendant was calling using an automated
9

10   telephone dialing system and/or pre-recorded voice as calls often began with a
11   pause or delay prior to speaking with one of Defendant’s collectors.
12
           16.      Defendant’s calls were not made for emergency purposes.
13

14
           17.      Soon after the calls began Plaintiff told Defendant to stop calling her.

15         18.      Once Defendant was aware that its calls were unwanted, its continued
16
     calls could have served no lawful purpose, and could only have been placed for the
17
     purpose of harassment.
18

19
           19.      However, Defendant ignored Plaintiff’s request and continued calling

20   Plaintiff, knowing at all times that its calls were unwanted.
21
           20.      Plaintiff found Defendant’s calls to be harassing, intrusive, and
22
     distressing.
23

24         21.      Defendant’s actions as described herein were taken with the intent to

25   harass, upset, and coerce payment from Plaintiff.
26

27                                             -3-

28
                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 4 of 6 PageID #: 4



1                             COUNT I
             DEFENDANT VIOLATED THE TELEPHONE CONSUMER
2
                           PROTECTION ACT
3
           22.    Plaintiff incorporates the forgoing paragraphs as though the same
4

5    were set forth at length herein.

6          23.    The TCPA prohibits placing calls using an automatic telephone
7
     dialing system or automatically generated or prerecorded voice to a cellular
8
     telephone except where the caller has the prior express consent of the called party
9

10   to make such calls or where the call is made for emergency purposes. 47 U.S.C. §
11   227(b)(1)(A)(iii).
12
           24.    Defendant initiated multiple telephone calls to Plaintiff’s cellular
13

14
     telephone number using an automatic telephone dialing system.

15         25.    Defendant’s calls were not made for “emergency purposes.”
16
           26.    Defendant’s calls to Plaintiff’s cellular telephone after she revoked
17
     consent were not made with Plaintiff’s prior express consent.
18

19
           27.    Any consent Defendant may have thought it had to call Plaintiff on

20   her cellular telephone using an automatic telephone dialing system or prerecorded
21
     voice was revoked at the moment Plaintiff told defendant to stop calling her.
22
           28.    Defendant’s acts as described above were done with malicious,
23

24   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

25   under the law and with the purpose of harassing Plaintiff.
26

27                                              -4-

28
                                        PLAINTIFF’S COMPLAINT
     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 5 of 6 PageID #: 5



1          29.    The acts and/or omissions of Defendant were done unfairly,
2
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
3
     lawful right, legal defense, legal justification or legal excuse.
4

5          30.    As a result of the above violations of the TCPA, Plaintiff has suffered

6    the losses and damages as set forth above entitling Plaintiff to an award of
7
     statutory, actual and trebles damages.
8

9

10                                 PRAYER FOR RELIEF
11      WHEREFORE, Plaintiff, LINDA GUDE, respectfully prays for a judgment as
12
     follows:
13

14
                   a.    All actual damages suffered pursuant to 47 U.S.C.               §

15                       227(b)(3)(A);
16
                  b.     All actual damages suffered pursuant to 47 U.S.C. §
17
                         227(b)(3)(A);
18

19
                  c.     Statutory damages of $500.00 per violative telephone call

20                       pursuant to 47 U.S.C. § 227(b)(3)(B);
21
                  d.     Treble damages of $1,500.00 per violative telephone call
22
                         pursuant to 47 U.S.C. §227(b)(3);
23

24                e.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

25                f.      Any other relief deemed appropriate by this Honorable Court.
26

27                                            -5-

28
                                      PLAINTIFF’S COMPLAINT
     Case 1:19-cv-04884-TWP-TAB Document 1 Filed 12/11/19 Page 6 of 6 PageID #: 6



1

2
                           DEMAND FOR JURY TRIAL
3
            PLEASE TAKE NOTICE that Plaintiff, LINDA GUDE, demands a jury
4

5    trial in this case.

6

7

8
                                  RESPECTFULLY SUBMITTED,
9

10   Dated: 12/11/19              By: /s/ Joseph C. Hoeffel
                                  Joseph C. Hoeffel, Esq.
11                                Kimmel & Silverman, P.C.
12                                30 East Butler Pike
                                  Ambler, PA 19002
13                                Phone: (215) 540-8888
14
                                  Facsimile: (877) 788-2864
                                  Email: teamkimmel@creditlaw.com
15

16

17

18

19

20

21

22

23

24

25

26

27                                       -6-

28
                                 PLAINTIFF’S COMPLAINT
